911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pete Nick KOSMOS, Jr., Petitioner-Appellant,v.James N. ROLLINS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
No. 89-7629.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1990.Decided Aug. 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 88-2980-R)
Pete Nick Kosmos, Jr., appellant pro se.
Ann N. Bosse, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before CYNTHIA HOLCOMB HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Pete Nick Kosmos, Jr., appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kosmos v. Rollins, C/A No. 88-2980-R (D.Md. May 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.